Citation Nr: 1625538	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  14-10 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for the service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) by reason of service-connected disabilities.


REPRESENTATION

Veteran represented by:	Nicole Knoll, Agent


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1979 to July 1980.  He was also recalled to active duty from November 1990 to April 1991, and from August 1991 to February 1992, in support of Operation Desert Shield/Desert Storm.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

Records in the Virtual VA paperless claims processing system (Virtual VA) and the Veterans Benefits Management System (VBMS) have been reviewed and considered.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Additional pertinent evidence has been added to the Veteran's VBMS electronic claims file.  This evidence includes VA treatment records, including psychiatric treatment notes, a letter from Dr. M.O., and military personnel records. This evidence, which pertains to the issues on appeal, was submitted after the issuance of the most recent supplemental statement of the case dated in December 2013.  In March 2016, the Board sent the Veteran a letter to clarify whether he wanted to waive AOJ consideration of the newly submitted evidence.  In April 2016, the Veteran responded to the letter and indicated his desire to have the appeal remanded so that the AOJ could review the newly submitted evidence.  For this reason, the Board is remanding this case to for AOJ review of the additional evidence.  See 38 C.F.R. § 20.1304(c).



Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims folder records of the Veteran's VA treatment since January 29, 2016.

2.  Readjudicate the issues on appeal in light of all the additional evidence added to the record.  

3.  If any of the benefits sought on appeal are denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. Mainelli
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

